DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “one or more health ballets” in line 5. This appears to be a minor typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (20220188184) in view of Visser et al. (8856583) and Joshi et al. (2017/0220431).
Regarding claim 1:
Robison teaches:
A method, comprising: 
receiving, by a computer system from a plurality of host computers, a plurality of requests to access data stored in a database [par 5, 6 – queries are requests]; 
responding, by the computer system, to the plurality of requests by accessing data stored in an active database [par 5, 6, 7, 29 – queries are directed to active database via the connections]; 
determining, by the computer system based on the responding, health information for ones of the plurality of databases, wherein the health information is generated based on real-time traffic for the database [par 4, 5, 8, 44, 61 – check health of the databases based on the real time connection wait information]; 
determining, by the computer system based on the health information, whether to switch from accessing the active database to accessing a backup database [par 8, 44, 61 -failover].
Robison does not explicitly teach the databases implemented by a plurality of clusters.  Robison does, however, teach databases that store data for access.
Visser teaches implementing databases with a plurality of clusters [col. 1 lines 13-25].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the database clusters of Visser with the databases of Robison.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Visser teaches that using distributed databases implemented by database clusters allows for storage of large amounts of information and that such clusters are used by large corporations or other organizations that create, maintain, or allow access to a large amount of information internally or externally.
The Robison-Visser combination does not explicitly teach storing, by the computer system in respective clusters of the database, a changeover decision generated based on the determining.  The combination does, however, teach forming a changeover decision that will be used to reroute connections to backup or secondary databases.
Joshi teaches storing a changeover decision in respective databases [par 30, 35, 36 – storing a consistency indicator that informs of health status and need for failover in a storage of a database itself].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the consistency indicators of Joshi with the failover decisions of Robison-Visser.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because the stored indicator allows any process or manager monitoring a database to determine the health status of the database and whether or not that database is available and/or indicates whether that database is in a consistent state.

Regarding claim 4:
The combination teaches:
The method of claim 1, wherein determining the health information includes determining whether one or more database accesses were successful, and wherein the health information indicates inferior characteristics of the active cluster [Robison par 5, 8, 61; Joshi par 35, 36].  

Regarding claim 8:
The combination teaches:
The method of claim 1, wherein the stored changeover decision is accessible to one or more access host computers for determining whether to access the active cluster or the backup cluster included in the database based on receiving requests from ones of the plurality of host computers [Joshi par 35, 36, 39].  

Regarding claim 11:
The claims are rejected as the non-transitory computer-readable media having instructions executable to perform the method of claim 1.

Regarding claim 16:
The combination teaches:
A method, comprising: 
accessing, by an access host computer, data stored in a database implemented using a plurality of clusters [Robison par 5,6; Visser col. 1 lines 13-25]; 
receiving, by the access host computer from the database, responses indicating whether accessing data stored in clusters of the database was successful [Robison par 4, 5, 8, 33, 51-56]; and 
determining, by the access host computer based on the responses, health values for respective database accesses, wherein the health values are usable by a gateway device to generate health information for ones of the plurality of clusters, and wherein the health information is usable by one or more access host computers maintained by the gateway device to determine whether to switch from accessing an active cluster of the database to accessing a backup cluster of the database [Robison par 4, 5, 8, 33, 51-56 ; Joshi 35, 36].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robison-Visser-Joshi as applied to claim 1 above, and further in view of Kousha et al. (2016/0188426).
Regarding claim 2:
See the teachings of the combination above.
The combination further teaches that the active cluster and the backup cluster include redundant data [Joshi par 22; Visser col 1 lines 41-51] the computer system is a gatekeeper for the database such that it facilitates communication between the plurality of host computers and the database [Robison par 5-8, 29].  
The combination does not explicitly teach wherein the database is a non-relational database.
Kousha teaches a non-relational database [par 5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the non-relational database of Kousha with the databases of the combination.
One of ordinary skill in the art prior to the effective filing data would have been motivated to make the combination because Kousha teaches that non-relational databases provide a flexible data model and huge performance gain [par 5].

Allowable Subject Matter
Claims 3, 5-7, 9, 10, 12-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/Primary Examiner, Art Unit 2113